Citation Nr: 1748267	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  13-23 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Huntington, West Virginia


THE ISSUE

Entitlement to service connection for ischemic heart disease, to include as due to herbicide exposure, for the purpose of retroactive benefits under Nehmer v. United States Veterans' Administration, 712 F. Supp. 1404, 1409 (N.D. Cal. 1989).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel



INTRODUCTION

The Veteran had active service from May 1967 to April 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In November 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge via video conference.  A transcript of the hearing is associated with the record.

The Board remanded this matter in June 2014.

The Veteran discharged his representative in April 2015.  See VA Form 21-4138, Statement in Support of Claim, received in April 2015.  He has not appointed a new representative since that time.


FINDING OF FACT

The competent evidence of record does not show that the Veteran had a diagnosis of ischemic heart disease at any time during or in proximity to the appeal period.


CONCLUSION OF LAW

The criteria for entitlement to service connection for ischemic heart disease, to include as due to herbicide exposure, for the purpose of retroactive benefits under Nehmer, have not been met.  38 U.S.C.A. §§ 1110, 5110(a) (West 2014); 38 C.F.R. §§ 3.303, 3.400, 3.816 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, and 3.326(a) (2016); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

A VA letter issued in February 2011 satisfied the duty to notify provisions with respect to the claim for retroactive benefits under Nehmer.  The letter notified the Veteran of the factors pertinent to the establishment of that benefit.

VA has also satisfied its duty to assist the Veteran.  The Veteran's service treatment records, VA treatment records, Social Security Administration records, and identified and available private treatment records relevant to the issue on appeal have been associated with the record, as have lay statements from the Veteran.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In June 2017, the RO obtained a VA opinion as to whether the Veteran has had a diagnosis of ischemic heart disease at any time during or in proximity to the appeal period.  The examiner reviewed the record and examined the Veteran.  Based on this review and examination, and on his medical knowledge and expertise, the examiner provided an opinion supported by explanation and rationale as to whether the Veteran has had a diagnosis of ischemic heart disease.  The opinion provides the information necessary to render a full decision as to the matter on appeal.  Therefore, the Board finds the examination to be adequate for decision-making purposes.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

There is no indication in the record that any additional relevant evidence is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Compliance with Board Remand

As noted in the Introduction, the Board remanded this case in May 2014.  The May 2014 Board remand directed the Agency of Original Jurisdiction (AOJ) to take appropriate action to identify and obtain private treatment records from Drs. K and A, as mentioned by the Veteran at the November 2013 Board hearing; associate with the record updated and outstanding VA treatment records; provide the Veteran with a VA examination to determine the nature, extent, and etiology of any current heart disability; and then readjudicate the claim and issue a supplemental statement of the case, if warranted.  Pursuant to the May 2014 Board remand, the AOJ communicated with the Veteran to identify records from Drs. K and A.  The Veteran indicated that he was never seen by Drs. K or A for heart conditions; however, he did identify other relevant private treatment records at WVU Hospital.  See VA Form 27-0820, Report of General Information, dated in February 2017.  In February 2017, the AOJ sent the Veteran a notification letter asking him to authorize for release to VA records from WVU Hospital; however, the Veteran did not respond to that letter.  The AOJ also obtained updated and outstanding VA treatment records and provided the Veteran a VA examination in June 2017 that was consistent with and responsive to the May 2014 Board remand directives.  The AOJ then readjudicated the appeal in a July 2017 supplemental statement of the case.  Accordingly, the Board finds that VA at least substantially complied with the May 2014 Board remand.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

Other Due Process Considerations

Also as noted in the Introduction, the Veteran was afforded a hearing before the undersigned Veterans Law Judge (VLJ) in November 2013.  At the hearing, the VLJ asked the Veteran specific questions concerning the symptoms of and treatment for his claimed ischemic heart disease.  In addition, the VLJ solicited information as to the existence of any outstanding evidence.  Other than the VA treatment records and the private treatment records from Drs. K and A discussed above, no pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or his former representative.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Neither the former representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

Legal Criteria

Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  To establish service connection for a disability, the Veteran must show: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain diseases may be presumed to have been incurred in service where a Veteran was exposed to herbicide agents, such as Agent Orange, while on active service, even when there is no evidence of such exposure during the period of service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Veterans who served in the Republic of Vietnam during the Vietnam Era are presumed to have been exposed to herbicide agents.  38 C.F.R. § 3.307(a)(6)(iii).  Generally, the regulation applies where an enumerated disease becomes manifest to a compensable degree at any time after active service.  38 C.F.R. § 3.307(a)(6)(ii).  Ischemic heart disease is among the enumerated diseases.  See 38 C.F.R. § 3.309(e).  For purposes of 38 C.F.R. § 3.309(e), the term "ischemic heart disease" includes acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease and coronary bypass surgery; and stable, unstable and Prinzmetal's angina.  However, "ischemic heart disease" does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  38 C.F.R. § 3.309(e), Note 2.

For service connection purposes, the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of section 1110 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

VA has promulgated special rules for the effective dates for the grant of presumptive service connection based on exposure to herbicides, pursuant to orders of a United States District Court in the class action of Nehmer v. United States Veterans' Administration.  See 38 C.F.R. § 3.816; see also Nehmer v. United States Veterans' Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans' Administration, 32 F. Supp. 2d 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans' Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).

Specifically, a Nehmer "class member" is a Vietnam Veteran who has a "covered herbicide disease" or the surviving spouse of a deceased Vietnam veteran who died from a "covered herbicide disease."  A covered herbicide disease is a disease for which the Secretary of Veterans Affairs established a presumption of service connection before October 1, 2002, pursuant to the Agent Orange Act of 1991.  38 C.F.R. § 3.816(c)(1) and (2).  Ischemic heart disease, to include coronary artery disease, was added to the list of diseases subject to presumptive service connection due to herbicide exposure, effective August 31, 2010.  75 Fed. Reg. 53,202 (Aug. 31, 2010).  Notwithstanding the language of 38 C.F.R. § 3.816, notice accompanying the issuance of the final August 31, 2010 rule specifically notes the Nehmer provisions apply to the newly covered diseases, to include ischemic heart disease.  Id.

If the "class member" and "covered herbicide disease" requirements are met and the class member had a claim for the covered herbicide disease that was denied by a VA decision dated between May 3, 1989 and the effective date of the law or regulation allowing for a presumption of the covered disease, then the effective date of the award will be the later of (1) the date of claim stemming from the original denial; or (2) the date the disability arose.  38 C.F.R. § 3.816(c)(1) and (2).

Analysis

The Veteran contends that he has ischemic heart disease that is related to his active service, to include presumed in-service exposure to herbicide agents.  He further contends that he is entitled to accrued retroactive benefits under Nehmer based on his July 2003 claim for entitlement to service connection for atherosclerosis, which was denied by a rating decision dated in December 2003, as such date is between May 3, 1989 and August 31, 2010, the effective date of the law establishing the presumption of service connection for ischemic heart disease.  He has argued that he had a heart catheterization in or around 2003 that was borderline ischemic and that he has symptoms of chest pains, shortness of breath, fatigue, and dizziness that are attributable to ischemic heart disease.  See, e.g., November 2013 Board hearing transcript.

Initially, the Board notes that the Veteran's DD Form 214 shows that he had in-country service in the Republic of Vietnam from November 1967 to November 1968.  Therefore, in-service herbicide exposure is conceded.  See 38 C.F.R. § 3.307(a).  However, as discussed below, the competent evidence of record does not establish that the Veteran had the covered herbicide disease of ischemic heart disease.

The medical treatment evidence of record shows that the Veteran underwent a myocardial perfusion stress test in March 1999 due to complaints of chest pains and an abnormal EKG.  The stress test revealed diminished perfusion in the inferior wall from apex to base.  The impression was of partially persistent inferior wall defect with two areas of reversible ischemia.  However, a January 2000 blood flow report revealed no significant atherosclerotic disease in the carotid arteries and showed no evidence of hemodynamically significant stenosis in the carotid and vertebral arteries bilaterally.

In July 2003, the Veteran complained of having chest pains several times weekly.  The chest pains were brought on by emotion or food, not by exertion.  The chest symptoms sometimes were accompanied by shortness of breath, "real heaviness", and sometimes nausea.  The assessment was of atherosclerosis of the aorta and chest pain, although an EKG performed that day was within normal limits.  The plan was to perform stress test.  A follow-up myocardial perfusion test conducted in April 2003 was suspicious for right coronary artery ischemia.  However, a stress test conducted the same day was considered negative and an EKG was negative for ischemia.  The primary diagnostic code provided was "NORMAL".  No formal diagnosis of ischemic heart disease was provided.

In February 2004, a cardiac catheterization revealed normal coronary arteries and left ventricular function.  During an April 2011 stress test, the Veteran exercised for 7 minutes and 15 seconds at 8.5 METS (metabolic equivalents) without complications.  In May 2011, he again report intermittent chest pain.  However, an EKG was negative for ischemia.  The impression was of atypical chest pain with a normal stress test and premature beats.  The Veteran also had normal ECGs in July 2012 and April 2013.

The Veteran then underwent another stress test in April 2013.  The Veteran indicated he was "too short of breath" to walk on the treadmill.  However, the stress test was deemed to have been completed without complications and with no complaints of chest pain, shortness of breath, or pressure.  In January 2014, the Veteran was admitted to WVU Hospital for an ischemic stroke.  In April 2015, he had a normal ECG with no significant change since April 2013.  In June 2015, he again had a normal ECG.

The June 2017 VA examiner reviewed the record, interviewed the Veteran, and examined the Veteran.  He noted the Veteran's reports of chest pains; the 2003 stress that was suspicious for cardiac ischemia; the 2003 heart catheterization, which did not disclose any coronary artery disease; and the repeat stress tests, which also did not show signs of ischemic heart disease.  On examination, the Veteran had a normal heart rhythm and heart sounds.  An ECG conducted in conjunction with the examination revealed a left ventricular ejection fraction of 50 to 55 percent, normal wall motion, and normal wall thickness.  Based on the interview with the Veteran, the examiner estimated that the Veteran would have dyspnea, fatigue, and dizziness at 3 to 5 METS.  However, the limitation in METS level is due to multiple medical conditions, to include the Veteran's left knee condition.  The examiner concluded that the Veteran does not now have a diagnosed heart condition, nor has he ever been diagnosed with a heart condition.

Upon careful consideration of the record, the Board concludes that the competent evidence of record does not show that the Veteran had a diagnosis of ischemic heart disease at any time during or in proximity to the appeal period.  In reaching this conclusion, the Board relies on the June 2017 VA examiner's opinion.  The June 2017 VA examiner reviewed the record and provided a well-reasoned opinion that was supported by citation to the record and was based on the examiner's knowledge and expertise as a medical professional.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion); Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (the thoroughness and detail of a medical opinion is a factor in assessing the probative value of the opinion).  Accordingly, the examiner's opinion is due great probative value.

The Board also notes that the examiner's opinion is consistent with and supported by the record.  The Board has carefully reviewed the record, and notes that it indeed does not show that the Veteran was diagnosed with ischemic heart disease.  Although the 2003 stress was suspicious for cardiac ischemia, subsequent testing, to include the ECG conducted in conjunction with the June 2017 VA examination, did not reveal ischemic heart disease.  The record is absent for evidence showing that the Veteran was ever given a formal diagnosis of ischemic heart disease.  The record does not show acute, subacute, or old myocardial infarction; atherosclerotic cardiovascular disease such as coronary artery disease and coronary bypass surgery; or stable, unstable, or Prinzmetal's angina.  See 38 C.F.R. § 3.309(e).  As such, the June 2017 VA examiner's conclusion that the Veteran does not now have a diagnosed heart condition, nor has he ever been diagnosed with a heart condition, is consistent with the record.

The Board has considered the Veteran's contention that his shortness of breath, chest pain, and other symptoms are indicative of ischemic heart disease.  The Veteran, as a lay witness, is competent to report signs and symptoms he personally experienced.  However, he is not competent to diagnose ischemic heart disease or to attribute specific signs and symptoms to that disease.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006).  Specifically, diagnosing ischemic heart disease requires a detailed knowledge of internal body systems and processes.  It involves medical testing requiring medical knowledge and expertise the Veteran has not been shown to possess.  Accordingly, the Veteran's assertions that his symptoms are due to ischemic heart disease are not probative.  As noted above, the Board instead relies on the June 2017 VA examiner's opinion that the record and an in-person examination of the Veteran do not support a diagnosis of ischemic heart disease.  The examiner reviewed the entire record and considered the Veteran's reported symptoms.  Therefore, the Board finds that the competent evidence of record does not show that the Veteran had a diagnosis of ischemic heart disease at any time during or in proximity to the appeal period.

The Board acknowledges that the Veteran has been diagnosed with hypertension, and that he had an ischemic stroke in January 2014.  However, as noted above, for VA purposes, the term "ischemic heart disease" does not include hypertension or peripheral manifestations of arteriosclerosis such as stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  38 C.F.R. § 3.309(e), Note 4.  Therefore, the Veteran's hypertension and ischemic stroke are not considered ischemic heart disease for purposes of service connection under 38 C.F.R. §§ 3.307(a)(6) and 3.309(e).

Accordingly, in this case, the competent evidence of record does not show the Veteran had a diagnosis of ischemic heart disease at any time during or in proximity to the appeal period.  Entitlement to service connection is limited to cases where an in-service event has resulted in a current disability.  In the absence of proof of a current disability there can be no valid claim.  Brammer, 3 Vet. App. at 225; see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In summary, the evidence demonstrates that service connection is not warranted for ischemic heart disease, and the Veteran is not entitled to retroactive benefits under Nehmer based on entitlement to service connection for ischemic heart disease.  Specifically, the competent evidence of record does not show the Veteran had a diagnosis of ischemic heart disease at any time during or in proximity to the appeal period.  Therefore, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for ischemic heart disease, to include as due to herbicide exposure, for the purpose of entitlement to retroactive benefits under Nehmer, is denied.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


